Exhibit 10.27

JUNIOR SUBORDINATED NOTE SUBSCRIPTION AGREEMENT

THIS JUNIOR SUBORDINATED NOTE SUBSCRIPTION AGREEMENT, dated as of December 15,
2006 (this “Agreement”), between Valley Financial Corporation, a Virginia
corporation (the “Company”), and Valley Financial Statutory Trust III, a
statutory trust created under the laws of the State of Delaware (the “Trust”),
relating to the Junior Subordinated Notes due 2037 (the “Notes”), issuable
pursuant to an Indenture, dated the date hereof, between the Company and
Wilmington Trust Company, as Trustee (the “Indenture”).

WHEREAS, the Company, the Trust and the Purchaser named therein have entered
into a Purchase Agreement, dated December 15, 2006 (the “Purchase Agreement”),
in connection with the issuance and sale of preferred securities (liquidation
amount of $1,000 per security) (the “Preferred Securities”) by the Trust; and

WHEREAS, the Company and the Trust have entered into a Common Securities
Subscription Agreement, dated the date hereof (the “Common Securities
Subscription Agreement”), in connection with the issuance and sale of common
securities (liquidation amount of $1,000 per security) (the “Common Securities”)
by the Trust; and

WHEREAS, in connection with the Purchase Agreement and the Common Securities
Subscription Agreement and the issuance and sale of the Preferred Securities and
the Common Securities, respectively, pursuant thereto, the Trust desires to
purchase from the Company, and the Company desires to sell to the Trust, all of
the Notes.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the conditions
and agreements hereinafter set forth, the parties hereto agree as follows:

1. The Trust hereby offers to purchase from the Company, and the Company hereby
accepts such offer and agrees to issue and sell to the Trust, on the date
hereof, FIVE MILLION ONE HUNDRED FIFTY-FIVE THOUSAND AND 00/100 DOLLARS
($5,155,000) aggregate principal amount of Notes, in consideration of the
payment on or before the date hereof of FIVE MILLION ONE HUNDRED FIFTY-FIVE
THOUSAND AND 00/100 DOLLARS ($5,155,000) in immediately available funds.

2. The Company represents and warrants that the Notes have been duly authorized
and executed by the Company, and, when duly authenticated and delivered to the
Trust in accordance with the terms hereof and of the Indenture, will constitute
the valid and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
except to the extent that enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).



--------------------------------------------------------------------------------

3. This Agreement and the rights and obligations of each of the parties hereto
shall be construed and enforced in accordance with and governed by the laws of
the State of New York without reference to its conflict of laws provisions
(other than Section 5-1401 of the General Obligations Law).

4. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT
TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS
OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

5. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

VALLEY FINANCIAL CORPORATION By:  

/s/ Ellis L. Gutshall

  Ellis L. Gutshall   President and Chief Executive Officer Valley Financial
Statutory Trust III By:  

/s/ Ellis L. Gutshall

  Ellis L. Gutshall   Administrative Trustee By:  

/s/ Kimberly B. Snyder

  Kimberly B. Snyder, CPA   Administrative Trustee By:  

/s/ J. Randall Woodson

  J. Randall Woodson   Administrative Trustee